Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “a bridge housing having a first and second controller attachment tab structures at each of opposing sides; plural communication pads disposed at the controller attachment tab structure and interfaced with a processor of the bridge; and a latch coupling feature disposed in each of the first and second controller attachment tab structures and configured to couple to the latch; and wherein the controller attachment tab structure inserts into the controller attachment guide structure and slides to engage the latch to the latch coupling feature with the plural communication pins aligned to communicate with the plural communication pads, the first and second controller housing coupled against the bridge housing to dispose the controller housing plural input devices to accept end user inputs from an end user holding the bridge housing”, (with respect to Claim 10) “sliding the first and second game controller housings relative to the information handling system housing to engage the attachment tab features into the attachment guide features; communicating between the information handling system and the first and second controller housings with 

As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715